       Case 1:19-cv-01824-PAE Document 102-1 Filed 11/13/19 Page 1 of 17




                       IN THE UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK


 SHAREEF ABDOU,

 Plaintiff,
                                                            19 Civ. 1824 (PAE)
 -v-

 BRIAN MAHANY, et al.

 Defendants.




                            STIPULATED PROTECTIVE ORDER

Proceedings and Information Governed.

        1.     This Order (“Stipulated Protective Order”) is made under Fed. R. Civ. P. 26(c). It

governs the handling, use, and disclosure of any information, document, electronically stored

information (“ESI”), or other thing produced in this matter, including but not limited to:

information, documents, ESI and things produced or made available for inspection in response to

document requests or subpoenas; information, documents, ESI, or other things produced by non-

parties; answers to interrogatories; answers to requests for admission; responses to requests for

production of documents; deposition testimony, transcripts, and videotapes; deposition exhibits;

testimony adduced at trial; matters in evidence; and other writings or things produced, given, or

filed in this action that are designated by a party as “Confidential Information” or “Attorneys’ Eyes

Only” in accordance with the terms of this Stipulated Protective Order, as well as to any copies,

excerpts, abstracts, analyses, summaries, descriptions, or other forms of recorded information

containing, reflecting, or disclosing such information. Such information, documents, ESI and

other things described above shall be referred to herein as “Discovery Material.”
       Case 1:19-cv-01824-PAE Document 102-1 Filed 11/13/19 Page 2 of 17



Designation and Maintenance of Information.

       2.      For purposes of this Stipulated Protective Order, (a) the “Confidential Information”

designation means that the Discovery Material so labeled is comprised of commercial or

proprietary information that is not publicly known or readily ascertainable, in accordance with

Fed. R. Civ. P. 26(c)(1)(G), or other information required by law or agreement to be kept

confidential, and which is in fact confidential; and (b) the “Attorneys’ Eyes Only” designation

means that the Discovery Material so labeled is comprised of information that the producing party

deems in good faith to be especially sensitive, which may include, but is not limited to, trade

secrets, confidential research and development, financial, technical, marketing, or other sensitive

trade secret information, information that is of technical or commercial advantage to its possessor,

an individual’s family, financial, medical, personnel records, or other highly-sensitive or

personally identifying information, information capable of being utilized for improper purpose by

the non-producing party, or other information required by law or agreement to be kept highly

confidential and which is in fact confidential.

       Confidential Information and material designated Attorneys’ Eyes Only does not include,

and this Stipulated Protective Order does not apply to: (a) information that already is legitimately

known or legitimately in the possession of the party to whom disclosure is made, unless that party

already is bound by agreement not to disclose such information; (b) information that has been

disclosed to the public or third persons in a manner making such information no longer

confidential; or (c) information disclosed to a receiving party by a third party without breach of an

obligation of confidence to the producing party. The Parties shall use reasonable efforts to

determine whether particular Discovery Material qualifies for designation as Confidential

Information or Attorneys’ Eyes Only.



                                                  2
       Case 1:19-cv-01824-PAE Document 102-1 Filed 11/13/19 Page 3 of 17



       Except for Discovery Material made available for inspection at the Parties’ respective

facilities (to the extent permitted), confidentiality designations shall be made prior to, or

contemporaneously with, the production or disclosure of that information. In the event that

Discovery Material is made available for inspection at the Parties’ respective facilities, such

Discovery Material may be made available for inspection before being assigned a confidentiality

designation.   Once specific documents have been designated for copying, any documents

containing Confidential Information or material designated Attorneys’ Eyes Only will then be

marked accordingly after copying but before production to the party who inspected and designated

the documents. There will be no waiver of confidentiality by the inspection of confidential

documents before they are copied and marked Confidential Information or Attorneys’ Eyes Only

pursuant to this procedure. Inspection of documents or other things during an on-site inspection

shall be conducted only by persons permitted access to material designated Attorneys’ Eyes Only

pursuant to Paragraph 9 below.

       3.      Documents and other Discovery Material produced during the course of this

litigation within the scope of paragraph 2 above may be designated by the producing party as

containing Confidential Information or material designated Attorneys’ Eyes Only, as the case may

be, by placing on each page and each thing, in a manner which will not interfere with its legibility,

a legend substantially as follows:

                                        CONFIDENTIAL

                                                 or

                                  ATTORNEYS’ EYES ONLY

       All copies, duplicates, extracts, summaries, or descriptions of documents and other

Discovery Material produced that are designated as Confidential Information or Attorneys’ Eyes



                                                 3
       Case 1:19-cv-01824-PAE Document 102-1 Filed 11/13/19 Page 4 of 17



Only under this Stipulated Protective Order (hereinafter referred to as “Confidential Copies”) shall

immediately be affixed with the appropriate legend of “Confidential” or “Attorneys’ Eyes Only”

by the party that created such Confidential Copies if such appropriate legend does not already

appear on the documents or Discovery Material.

       A party may designate information disclosed at a deposition as Confidential Information

or Attorneys’ Eyes Only by requesting on the record at the time of the deposition that the reporter

so designate the transcript or any portion of the transcript. If such a request is made, the reporter

shall indicate on the cover page of the transcript that the transcript contains Confidential

Information or material designated Attorneys’ Eyes Only, and the reporter shall list the pages and

line numbers of the transcript on which the information in question is contained. If no such

designation is made at the time of the deposition, any Party will have seven (7) calendar days after

receipt of the deposition transcript to designate, in writing to the other Parties and to the court

reporter, whether the transcript is to be designated as Confidential Information or Attorneys’ Eyes

Only. The designation shall contain a list of the numbers of the pages and lines of the transcript

that contain Confidential Information or material designated Attorneys’ Eyes Only. If no such

designation is made at the deposition or within this seven-day period (during which period, the

transcript must be treated as material designated Attorneys’ Eyes Only, unless the disclosing party

consents to less confidential treatment of the information), the entire deposition transcript will be

considered devoid of Confidential Information or material designated Attorneys’ Eyes Only,

except for any exhibits to such transcript that previously were designated as Confidential

Information or Attorneys’ Eyes Only.

       Each party and the court reporter must attach a copy of any final and timely written

designation notice to the transcript and each copy of the transcript in its possession, custody or



                                                 4
       Case 1:19-cv-01824-PAE Document 102-1 Filed 11/13/19 Page 5 of 17



control, and the portions designated in such notice must thereafter be treated in accordance with

this Stipulated Protective Order. It is the responsibility of counsel for each party to maintain

materials containing Confidential Information or material designated Attorneys’ Eyes Only in a

secure manner and appropriately identified so as to allow access to such information only to such

persons and under such terms as are permitted and required under this Stipulated Protective Order.

       A designating party shall have the right to exclude from attendance at a deposition, during

such time as Confidential Information or material designated Attorneys’ Eyes Only is to be

discussed or disclosed, any person other than the deponent, the court reporter, and persons

permitted to access said Confidential Information or Highly Confidential Information under

Paragraphs 8 and 9 below.

Inadvertent Production of Privileged Materials and Failure to Designate.

       4.      Pursuant to Fed. R. Evid. 502(d) and (e), the disclosure during discovery of any

communication or information (hereinafter “Document”) that is protected by the attorney-client

privilege (“Privilege” or “Privileged,” as the case may be) or work-product protection

(“Protection” or “Protected,” as the case may be), as defined by Fed. R. Evid. 502(g), shall not

waive the Privilege or Protection in the above-captioned case, or any other federal or state

proceeding, for either that Document or the subject matter of that Document, unless there is an

intentional waiver of the Privilege or Protection to support an affirmative use of the Document in

support of the party’s claim or defense, in which event the scope of any such waiver shall be

determined by Fed. R. Evid. 502(a)(2) and (3). The Parties intend that this Stipulated Protective

Order shall displace the provisions of Fed. R. Evid. 502(b)(1) and (2). That is, all disclosures not

made to support an affirmative use of the Document in support of a party’s claim or defense shall




                                                 5
         Case 1:19-cv-01824-PAE Document 102-1 Filed 11/13/19 Page 6 of 17



be regarded as “inadvertent,” and the producing party is hereby deemed to have taken “reasonable

steps to prevent disclosure,” regardless of any argument or circumstances suggesting otherwise.

         Except when the requesting party contests the validity of the underlying claim of Privilege

or Protection (including a challenge to the reasonableness of the timing or substance of the

measures undertaken by the producing party to retrieve the Document(s) in question), any

Document(s) the producing party claims as Privileged or Protected shall, upon written request,

promptly be returned to the producing party and/or destroyed, at the producing party’s option. If

the underlying claim of Privilege or Protection is contested, the Parties shall comply with, and the

requesting party may promptly seek a judicial determination of the matter pursuant to, Fed. R. Civ.

P. 26(b)(5)(B). In assessing the validity of any claim of Privilege or Protection, the court shall not

consider the provisions of Fed. R. Evid. 502(b)(1) and (2), but shall consider whether timely and

otherwise reasonable steps were taken by the producing party to request the return or destruction

of the Document once the producing party had actual knowledge of (i) the circumstances giving

rise to the claim of Privilege or Protection and (ii) the production of the Document in question.

         For purposes of this section, “destroyed” shall mean that the paper versions are shredded,

that active electronic versions are deleted, and that no effort shall be made to recover versions that

are not readily accessible, such as those on backup media or only recoverable through forensic

means.

         For purposes of this section, “actual knowledge” refers to the actual knowledge of an

attorney of record or other attorney with lead responsibilities in the litigation (for example, lead

counsel, trial counsel, or a senior attorney with managerial responsibilities for the litigation).

         5.     The inadvertent failure to designate any Discovery Material as Confidential or

Attorneys’ Eyes Only will not be deemed to waive a person’s right to later designate or to prevent



                                                  6
       Case 1:19-cv-01824-PAE Document 102-1 Filed 11/13/19 Page 7 of 17



a party from later designating such material as Confidential or Attorneys’ Eyes Only. The

Discovery Material must be treated by the receiving party as Confidential or Attorneys’ Eyes Only

from the time the receiving party is notified in writing of the change in the designation. If the

material that was inadvertently not designated already has been, by the time of the later

designation, filed with the Court and has not been sealed, the party or person that failed to make

the designation may move for appropriate relief. No other party has any obligation to move for

such relief under these circumstances.

Challenge to Designations.

       6.      A receiving party shall not be obligated to challenge the propriety of a designation

of information as protected at the time made, and the failure to do so shall not preclude a

subsequent challenge thereto. A receiving party may challenge a producing party’s designation at

any time. Any receiving party disagreeing with a designation may request in writing that the

producing party change the designation. The producing party will then have five (5) business days

after receipt of a challenge notice to advise the receiving party whether or not it will change the

designation. If the Parties are unable to reach agreement after the expiration of this five (5)

business-day time frame, during which, the parties shall attempt, in good faith, to resolve their

dispute, the receiving party may at any time thereafter raise the issue with the Court, pursuant to

Local Civil Rule 37.2. Until any dispute under this paragraph is ruled upon by the presiding judge,

the designation will remain in full force and effect, and the information will continue to be

accorded the confidential treatment required by this Stipulated Protective Order. The provisions

of Fed. R. Civ. P. 37(a)(5) apply to any motion challenging the producing party’s designation.




                                                7
       Case 1:19-cv-01824-PAE Document 102-1 Filed 11/13/19 Page 8 of 17



Disclosure and Use of Confidential Information.

       7.      Discovery Material designated as Confidential Information or Attorneys’ Eyes

Only may be used only for purposes of the litigation, trial, and appeal of this action.

       8.      Subject to Paragraph 11 below, Confidential Information may be disclosed by the

receiving party only to the following individuals, provided that such individuals are informed of

and agree to be bound by the terms of this Stipulated Protective Order: (a) parties who are

individuals or employees, officers, and/or directors of a party that is a business entity, but only

those employees, officers, and/or directors required in good faith to provide assistance in the

conduct of the litigation in which the information was disclosed (and in no event more than five

(5) such employees, officers, and/or directors); (b) counsel of record for the receiving party and

employees of such counsel who have direct functional responsibility for the preparation and trial

of the lawsuit; any such employee to whom specially retained counsel for the Parties makes a

disclosure shall be provided with a copy of, and become subject to, the provisions of this Order

requiring that the documents and information be held in confidence; (c) court reporters engaged

for depositions and those persons, if any, specifically engaged for the limited purpose of making

photocopies, images, or litigation-review databases of documents. Prior to disclosure to any such

court reporter or person engaged in making photocopies of documents, such person must agree to

be bound by the terms of this Order; and (d) consultants, investigators, or experts (hereinafter

referred to collectively as “experts”), employed by the Parties or counsel of record for the Parties,

to assist in the preparation and trial of the lawsuit. Prior to disclosure, those individuals identified

in subparagraph (d) must be informed of and agree in writing (by signing the Confidentiality

Agreement in the form attached hereto as Exhibit A) to be subject to the provisions of this Order

requiring that the documents and information be held in confidence.



                                                   8
       Case 1:19-cv-01824-PAE Document 102-1 Filed 11/13/19 Page 9 of 17



       9.      Subject to paragraph 11 below, material designated Attorneys’ Eyes Only may be

disclosed to the persons described in paragraphs 8(b), 8(c) and 8(d).            Discovery Material

containing material designated Attorneys’ Eyes Only produced under this Stipulated Protective

Order shall not be produced or disclosed to any other person without the express written permission

of the producing party.

       10.     Counsel is responsible for the adherence by persons described in paragraph 8(b) to

the terms and conditions of this Stipulated Protective Order. Counsel may fulfill this obligation

by obtaining a signed Confidentiality Agreement in the form attached as Exhibit B.

       11.     Confidential Information or material designated Attorneys’ Eyes Only may be

disclosed, only during a deposition or at trial, to a person who is not already allowed access to such

information under this Stipulated Protective Order if:

       (a)     the information was previously authored or legitimately received by the person or

was authored or legitimately received by a director, officer, employee or agent of the company for

whom the person is testifying as a designee under Fed. R. Civ. P. 30(b)(6), as demonstrated by the

information itself or foundation testimony during a deposition or trial;

       (b)     the designating party is the person or is a party for whom the person is a director,

officer, employee, consultant or agent; or

       (c)     counsel for the party designating the material agrees that the material may be

disclosed to the person.

       In the event of disclosure under this paragraph, only the reporter, the person, his or her

counsel, the presiding judge, and persons to whom disclosure may be made and who are bound by

this Stipulated Protective Order, may be present during the disclosure or discussion of Confidential

Information or material designated Attorneys’ Eyes Only. In addition, unless the individual to



                                                  9
      Case 1:19-cv-01824-PAE Document 102-1 Filed 11/13/19 Page 10 of 17



whom disclosure is made under this paragraph otherwise is permitted to receive the information

under this Stipulated Protective Order, such person shall not be permitted to retain a copy of the

document. Disclosure of material pursuant to this paragraph does not constitute a waiver of the

confidential status of the material so disclosed.

Non-Party Information.

       12.     The existence of this Stipulated Protective Order must be disclosed to any person

producing documents, tangible things, or testimony in this action who may reasonably be expected

to desire confidential treatment for such documents, tangible things or testimony. Any such person

may designate documents, tangible things, or testimony confidential pursuant to this Stipulated

Protective Order.

Filing Documents with the Court.

       13.     To the extent that any materials subject to this Stipulated Protective Order (or any

pleading, motion, or memorandum disclosing them) are proposed to be filed with the Court, those

materials and papers, or any portion thereof which discloses confidential information, shall be filed

under seal (by the filing party) with the Clerk of the Court, in accordance with Section 6 of the

United States District Court for the Southern District of New York’s Electronic Case Filing Rules

& Instructions. Even if the filing party believes that the materials subject to the Stipulated

Protective Order are not properly classified as confidential, the filing party shall file a motion to

file documents under seal, as required by Section 6 of the United States District Court for the

Southern District of New York’s Electronic Case Filing Rules & Instructions; provided, however,

that the filing of the motion to file documents under seal shall be wholly without prejudice to the

filing party’s rights under paragraph 6 of this Stipulated Protective Order (providing for the right

to challenge a particular confidentiality designation).



                                                    10
        Case 1:19-cv-01824-PAE Document 102-1 Filed 11/13/19 Page 11 of 17



        Nothing herein shall prohibit the filing party and the designating party from agreeing to

allow Confidential Information or material designated Attorneys’ Eyes Only, in appropriately

redacted form, from being used in any court filing with the necessity of the filing being made under

seal.

No Prejudice.

        14.     Signing or agreeing to the entry of, producing or receiving Confidential Information

or material designated Attorneys’ Eyes Only pursuant to, or otherwise complying with the terms

of this Stipulated Protective Order, will not (a) operate as an admission by any party that any

particular Confidential Information or material designated Attorneys’ Eyes Only contains or

reflects trade secrets or any other type of confidential or proprietary information; (b) prejudice the

rights of a party to object to the production of information or material that the party does not

consider to be within the scope of discovery; (c) prejudice the rights of a party to seek a

determination by the presiding judge that particular materials be produced; (d) prejudice the rights

of a party to apply to the presiding judge for further protective orders; (e) prejudice the rights of a

party to request additional protection; (f) prevent the Parties from agreeing in writing to alter or

waive the provisions or protections provided for in this Stipulated Protective Order with respect to

any particular information or material; or (g) constitute or be construed as: an agreement by any

person to produce any documents or to supply any information, a waiver or forfeiture of any trade

secret, intellectual property or proprietary right to, in, or with respect to any Confidential

Information or material designated Attorneys’ Eyes Only, or a modification, discharge, or

abandonment of any pre-existing legal obligation that any designating party may have to keep any

discovery material confidential or secret.




                                                  11
      Case 1:19-cv-01824-PAE Document 102-1 Filed 11/13/19 Page 12 of 17



Conclusion of Litigation.

       15.     Within sixty (60) calendar days after final judgment in this action, including the

exhaustion of all appeals, or within sixty (60) calendar days after dismissal pursuant to a settlement

agreement, each party or other person subject to the terms of this Stipulated Protective Order shall

destroy or return to the producing party all Discovery Material containing Confidential

Information or material designated Attorneys’ Eyes Only, and to certify to the producing party that

this destruction or return has been done. However, outside counsel for any party is entitled to

retain all court papers, discovery responses, deposition and trial transcripts, deposition and trial

exhibits, and attorney work product, provided that any such materials are maintained and protected

in accordance with the terms of this Stipulated Protective Order. The Clerk can return to counsel

or destroy any sealed material at the end of the litigation.

Other Proceedings.

       16.     If another court or administrative agency subpoenas or orders production of

Discovery Material that is or contains Confidential Information or material designated Attorneys’

Eyes Only from a non-designating party, such person shall transmit a copy of such subpoena or

order to the designating party as soon as reasonably possible after receiving it but in no event later

than five (5) business days before the date of production set forth in the subpoena or order. The

designating party shall then have two (2) business days to notify the person receiving the subpoena

or order of the designating party’s intent to intervene to resist the subpoena. Should the designating

party give notice of such an intent, the party receiving the subpoena shall cooperate with the

designating party and take reasonable measures to protect the interests of the designating party,

including objecting to the subpoena on the basis of this Stipulated Protective Order and taking

steps necessary to withhold production while the intervening party’s motion is pending.



                                                  12
